Citation Nr: 9900368	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of adenoid cystic carcinoma of 
the left palate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active duty for training (ADCUTRA) from 
August 1986 to December 1986.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asks that her claim be reopened and that the 
Board grant service connection for the residuals of adenoid 
cystic carcinoma of the left palate.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence 
sufficient to reopen the appellants claim for entitlement to 
service connection for the residuals of adenoid cystic 
carcinoma of the left palate has not been submitted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the agency of original jurisdiction.

2.  The RO denied entitlement to service connection for the 
residuals of adenoid cystic carcinoma of the left palate in 
September 1994; the claimant did not file a timely appeal.  

3.  Additional evidence proffered by the appellant since 
September 1994 include written statements and private medical 
records.  This evidence does not demonstrate that the adenoid 
carcinoma had its onset during the appellants military 
service.  Also, the evidence does not show any type of 
relationship between the appellants military experiences and 
the cancer from which she later suffered.

4.  The evidence submitted is not relevant and probative, and 
is not sufficient to reopen the claim for entitlement for 
service connection for the residuals of adenoid cystic 
carcinoma of the left palate.


CONCLUSION OF LAW

Evidence received since the originating agency denied 
entitlement to service connection for the residuals of 
adenoid cystic carcinoma of the left palate in September 1994 
is not new and material, and the appellants claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant entered onto active duty for training in August 
1986 and remained therein until December 1986.  After that, 
she was released to her US Army Reserve unit.  In February 
1987, the claimant was diagnosed as having adenocystic 
carcinoma of the left palate.  Shortly after that diagnosis, 
a left partial maxillectomy and turbinectomy were 
accomplished.  Seven years after the completion of the 
surgery, she applied for VA compensation benefits.  The RO 
reviewed the records, and in a decision dated September 6, 
1994, denied her claim.   The appellant was notified of the 
decision but did not appeal.  Thus, that decision became 
final.

Two and one half years later, the appellant submitted a new 
claim for service connection for carcinoma.  VA Form 21-526, 
Veterans Application for Compensation or Pension, January 7, 
1997.  In support of her claim, she presented private medical 
records concerning the diagnosis and treatment of her cancer.  
The RO subsequently denied her claim stating that she had not 
submitted new and material evidence sufficient to reopen her 
claim.  VA Form 21-6796, Rating Decision, February 10, 1997.  
In explaining why it did not reopen her claim, the RO wrote:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  Service 
connection was initially denied for 
adenoid cystic carcinoma as the evidence 
showed no treatment for or a diagnosis of 
this condition during the veterans 
period of military service, and this is 
not a condition for which service 
connection may be established on a 
presumptive basis. . . . We still have no 
evidence to show that the veteran 
complained of, was treated for, or was 
diagnosed with this condition during her 
period of military service; and this 
condition remains one for which service 
connection may not be granted on a 
presumptive basis. . . .

The appellant was notified of the decision, and she appealed 
to the Board for review.  In her VA Form 9, she contended 
that while was discharged in December 1986 and was not 
diagnosed with cancer until February 1987, she believed that 
her cancer began while she was on active duty.  As such, she 
claimed that VA benefits were owed to her.

In June 1997, the RO issued a Supplemental Statement of the 
Case (SSOC) which stated:

Although no new evidence has been 
submitted since the Statement of the Case 
was sent to the claimant, a review of the 
claim shows that incorrect information 
was provided to Ms. [redacted] as to why 
her claim was first denied.  The purpose 
of this Supplemental Statement of the 
Case is to correct that error and to 
provide her with additional laws and 
regulations that were used to decide her 
claim.

Before discussing the merits of whether the appellant has 
submitted new and material evidence, the Board believes it 
necessary to comment on the information provided by RO to the 
appellant in conjunction with her claim.  That is, since the 
RO admitted in the SSOC that it based its previous decisions 
on an erroneous interpretation of the law, the Board feels 
compelled to address whether the appellant has been 
prejudiced by the ROs action.

The VA must advise the claimant of what evidence is necessary 
when submitting a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  This information will normally 
be accomplished, and the VA will be deemed to have fulfilled 
its obligations under 38 U.S.C.A. § 5103 (West 1991 & Supp. 
1998), when the RO issues a Statement of the Case (SOC) and a 
Supplemental Statement of the Case that informs the appellant 
of the reasons why his or her claim has been denied.  
Although the reasoning and rationale given by the RO in the 
SOC and SSOC is confusing and, in the case of the SOC, 
misleading/incorrect, taken together, both the SOC and the 
SSOC informed the appellant of the type of evidence that was 
lacking.  Moreover, these two documents provided her with the 
rules and regulations used in determining the outcome of her 
case, and there is no indication in the record that that the 
results would have been manifestly different but for the 
error.  

New and material claims must be well-grounded.  New and 
material evidence is, by its nature, well-grounded, i.e., 
evidence that, if believed, would provide a reasonable 
possibility that the outcome would be changed.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Since medical 
records have come before the VA that have not been previously 
considered, the possibility is raised of a change in the 
outcome of the final decision.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Hence, the appellant 
has proffered a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the appellant in the development of the 
claim has been satisfied.  Id.

Pursuant to 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998), the 
Secretary must reopen a previously and finally disallowed 
claim when new and material evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1998); Stauton v. Brown, 5 Vet. 
App. 563, 566 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  

That is, on claims to reopen previously and finally 
disallowed claims, the VA must conduct a two-part analysis.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, 
it must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material.   New evidence is evidence that is not 
merely cumulative of other evidence on the record.  
Evidence is material where it is relevant to and 
probative of the issue at hand and where it is of 
sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.   38 C.F.R. § 3.156(a) (1998); Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).

If the Board determines that the evidence is new and 
material, the claim must be reopened and the merits 
evaluated in light of all of the evidence, both new and old.  
Manio, 1 Vet. App. at 145.  If new and material evidence has 
not been submitted, the Board need not address the merits of 
the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  
For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. App. 510 
(1992).  This presumption no longer attaches in the 
adjudication that follows reopening.  Id.  Duplicates of old 
records submitted in support of an application to reopen a 
claim are not new and material.  Morton v. Principi, 3 Vet. 
App. 508 (1992).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(a) (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.306(a) and (b) (1998).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1998). 

Active military service includes (1) active duty; (2) any 
period of active duty for training during which the veteran 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.6(a) (1998).

The evidence received since the September 1994 rating 
decision on the merits of the claim include private medical 
records and statements provided by the appellant.  Upon 
reviewing these documents, the Board acknowledges that the 
appellant suffered from cancer of the palate and that she now 
has the residuals thereof.  The Board further recognizes that 
the appellant has submitted evidence that the VA has not 
considered.  However, despite the newness of the evidence, it 
is not material because these same documents do not show that 
the appellant actually suffered from carcinoma while she was 
in service.  Service medical records do not show the 
appellant being treated for the manifestations of adenoid 
cystic carcinoma of the left palate.  Post-service medical 
records reveal treatment for this disease but they do not 
corroborate the appellants claim that her cancer began while 
she was in service.

The claims file contains statements made by the appellant.  
These statements, while new, are merely unsubstantiated 
assertions and are duplicative of evidence associated with 
the claims file at the time of the September 1994 rating.  
Also, independent medical evidence or excerpts from 
recognized treatises corroborating the claim that appellant 
began exhibiting manifestations of adenoid cystic carcinoma 
in service have not been submitted.  Thus, the appellant has 
relied upon her own opinion as to medical matters.  Because 
the determinative issue in this matter involves medical 
etiology and the diagnosis of a condition, the appellants 
lay testimony is not in and of itself sufficient to establish 
the relationship between the appellants military service and 
any condition from which she may have been diagnosed with 
shortly after service.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, such statements will not be sufficient to reopen 
the claim.

Additionally, the appellant has not presented evidence that 
would show that her cancer should be considered a presumptive 
disease.  Since the claimant served on active duty for 
training, to establish service connection, the record must 
show that she was disabled from a disease or injury incurred 
or aggravated in the line of duty.  38 C.F.R. § 3.6 (1998).  
Paulson v. Brown, 7 Vet. App. 466 (1995).  New evidence has 
not been presented showing that she was disabled for a 
disease or injury while on active duty for training.  She has 
not received VA benefits for any disease or disability 
incurred while she was on active duty for training.  Because 
this is lacking, the presumption does not apply.   

The Board therefore finds that while the information 
presented to VA may be new, it is not material.  The 
presented contentions have been made previously and were 
considered by the VA in connection with the previous final RO 
decisions.  The data provided does not raise a reasonable 
possibility that the outcome of the previously denied claims 
might be changed.  Therefore, the appellants claim for 
entitlement to service connection for the residuals of 
adenoid cystic carcinoma of the left palate has not been 
reopened.  


ORDER

New and material evidence has not been submitted in support 
of this claim for service connection for the residuals of 
adenoid cystic carcinoma of the left palate, and the claim 
has not been reopened.  The benefit sought on appeal is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

  In its decision, the RO wrote that [t]he service medical records are negative for complaint of or treatment 
for adenoid cystic cancer of the left palate.  This condition was first noted in December 1987, after discharge 
from active military service and is not a presumptive condition.  VA Form 21-6796, Rating Decision, 
September 6, 1994.
  From Evans v. Brown, 9 Vet. App. 273 (1996), . . . the first step of the Manio two-step process involves 
three questions.  Question 1:  Is the newly presented evidence new (that is, not of record at the time of the 
last final disallowance of the claim and not merely cumulative of other evidence that was then of record, see 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn, Cox, and Colvin, all supra)?  Question 2:  Is it 
probative of the issue[s] at hand (Cox and Colvin, both supra)(that is, each issue which was a specified 
basis for the last final disallowance (see Struck, supra))?  Question 3:  If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable possibility that the outcome of the claim on the 
merits would be changed (see ibid.)?  As Blackburn indicated, affirmative answers to both questions 2 and 3 
- involving the probative nature of the new evidence and the reasonable possibility of outcome change, 
respectively - are required in order for new evidence to be material . . . . Blackburn, 8 Vet. App. at 102.  
  . . . evidence is probative when it tend[s] to prove, or actually prov[es] an issue.  BLACKS LAW 
DICTIONARY 1203 (6th ed. 1990). . . Hence, in order to warrant reopening a previously and finally disallowed 
claim, the newly presented or secured evidence must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).
  The Board would add, however, that if the appellant obtained service-connected benefits for the residuals of 
an ankle injury, the presumption would then apply, and the possibility of a grant of service connection for the 
residuals of adenoid cystic carcinoma of the left palate would be greatly enhanced.
- 2 -
